MERRIMAN S. SMITH, Judge.
While driving across the Aetnaville toll bridge operated by the state road commission in Ohio county, West Virginia, on September 29, 1946, the muffler and exhaust pipe of claimant’s car were damaged when a loose or displaced floor or deck board flew up and engaged the underside of the car. The cost of repairing the damage to the said automobile was $9.10.
The circumstances and facts connected with this claim having been duly investigated by those in authority in district No. 6 of the state road commission, and the payment of the claim being concurred in by the state road commissioner and approved by an assistant attorney general, an award in the amount of nine dollars and ten cents ($9.10) in favor of the claimant, David Meeker, is recommended.